Exhibit 10.30

 

5/4/2015

Jennifer Cheng 100 42°d Avenue

San Mateo, CA 94403

Re: Employment Terms for Sr. Patent Counsel/Director IP

Dear Ms. Cheng:

This letter agreement (the "Agreement") memorializes the employment terms for
your anticipated hire by Avalanche Biotechnologies, Inc. (the "Company") in the
position of Sr. Patent Counsel/ Director IP reporting to Hans Hull, SVP Business
Operations. These terms will become effective on June 2, 2015 or at such later
date by mutual agreement and as approved by the Board of Directors of the
Company (as applicable, the "Hire Date").

Effective as of the Hire Date, your employment terms will be as follows:

1.

Compensation and Benefits.

Your base salary will be $214,000.00 per annum, subject to payroll deductions
and all required withholdings, representing full-time employment with the
Company. Your salary will be paid in accordance with the Company's standard
payroll schedule.

You will receive a one-time signing bonus of $20,000.00. Should you terminate
your employment for any reason, or should the Company terminate your employment
for Cause, within twelve (12) months of the Hire Date, you will be responsible
for repaying 100% of the one-time signing bonus.

In addition, for the calendar year starting 2015 you will be eligible to earn an
annual performance bonus with a target bonus amount equal to Twenty Percent
(20%) ("Target Percentage") of your salary earned during the bonus year,
provided that you are actively employed from the Hire Date through and including
the date of bonus grants. Your annual bonus will be calculated based on
attainment of individual goals (including corporate and personal objectives) to
be determined by the Company's management each year. Bonus payments will be in
the form of cash and/or incentive stock options, and will be granted entirely at
the discretion of the Company's CEO and Board of Directors. Any cash bonus
payments will be less payroll deductions and all required withholdings.

You will be eligible to participate in the Company's general employee benefits
in accordance with the terms, conditions and limitations of the benefit plans to
the extent such plans have been established by the Company.

2.

Incentive Stock Option grant.

In addition to the compensation and benefits described above, the Company will
grant you, subject to the approval of the Company's board of directors, the
option to purchase 15,000 shares of the Company's common stock, at the fair
market value as determined by the Company's board of directors at the date of
the grant. The foregoing stock option will be subject to the Company's 2014
Equity Incentive Plan and standard form of stock option agreement (the "Option
Agreement"), and shall provide that 25% of the shares vest after twelve (12)
months, and the remaining 75% of the shares vest in equal monthly installments
over the following thirty-six (36) months.

A/7620813 l. I

 

--------------------------------------------------------------------------------

3.

Confidentiality and Proprietary Information Obligations.

 

(a)

Company Policies and Proprietary Information Agreement. You will be required to
sign the Employee Proprietary Information and Inventions Assignment Agreement
attached hereto as Exhibit A (the "Proprietary Information Agreement").

 

(b)

Adverse or Outside Business Activities. Throughout your employment with the
Company, you may engage in civic, academic teaching and lectures, and not-for­
profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. You may not engage in other employment or undertake any other
commercial business activities unless you obtain the prior written consent of
the Company's CEO. The Company may rescind its consent to your service as a
director of all other corporations or participation in other business or public
activities, if the Company, in its sole discretion, determines that such
activities compromise or threaten to compromise the Company's reputational or
business interests or conflict with your duties to the Company. In addition,
throughout the term of your employment with the Company, you agree not to,
directly or indirectly, without the prior written consent of the Company, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, executive, partner, employee, principal, agent, representative,
consultant, licensor, licensee or otherwise with, any business or enterprise
engaged in any business which is competitive with or which is reasonably
anticipated to be competitive with the Company's business; provided, however,
that you may purchase or otherwise acquire up to (but not more than) one percent
(1%) of any class of securities of any enterprise (but without participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange. You hereby represent and warrant that you have
disclosed previously to the Board all other employment or other commercial
business activities that you already undertake, or intend to undertake (to the
extent currently known by you), during your period of employment with the
Company.

4.

No Conflicts.

By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any employment agreement or other contractual arrangement; and
(b) you do not know of any conflicts which would restrict your employment with
the Company. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are presently in compliance with such contracts, if any.

5.

At Will Employment.

Your employment relationship with the Company will be an "at-will" arrangement.
The first ninety (90) days of employment at the Company are considered an
Introductory Period. During this Introductory Period, the Company will evaluate
your suitability for employment, and you can evaluate the Company. Neither your
completion of the Introductory Period nor this Agreement constitute a guarantee
of employment for any specific period of time. This means that either you or the
Company may terminate your employment at any time, with or without cause, and
with or without advance notice. This "at-will" employment relationship cannot be
changed except in a written agreement approved by the Company and signed by you
and by a duly authorized officer of the Company.

A/7620813 l. I

 

--------------------------------------------------------------------------------

6.

Miscellaneous.

As required by law, your employment is contingent upon satisfactory proof of
your identity and legal authorization to work in the United States.
Additionally, this offer is contingent upon verification of your references and
satisfactory completion of a background check.

This Agreement, together with your Proprietary Information Agreement, forms the
complete and exclusive statement of your employment agreement with the Company.
The employment terms in this Agreement supersede any other agreements or
promises made to you by anyone, whether oral or written, concerning your
employment terms. The company will have the right to reassign you, to change
your compensation, or to terminate your employment at any time, with or without
cause or advance notice. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile signatures shall be equivalent to original signatures.

Please sign and date this letter and return it to me by the close of business on
May 6, 2015 in order to confirm your anticipated employment terms as set forth
above.

We look forward to a productive and .enjoyable work relationship with you.

Sincerely,

Avalanche Biotechnologies, Inc.:

 

Hans Hull, SVP Business Operations

 

Understood and Accepted:

 

Jennifer Cheng

 

Date:

 

 

A/7620813 l. I

 

--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

A/7620813 l. I

 

--------------------------------------------------------------------------------

Avalanche Biotechnologies, Inc.

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

In partial consideration and as a condition of my employment by AVALANCHE
BIOTECHNOLOGIES, (the "Company"), and effective as of the date that my
employment by the Company first commenced as set forth below, I, the
undersigned, agree as follows:

1.NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

1.1.Confidential Information. During the term of my employment, I may receive
and otherwise be exposed to confidential and proprietary information relating to
the Company's business, strategies, designs and technologies, or to proprietary
or confidential information relating to the Company's suppliers, customers or
business partners. Such confidential and proprietary information may include but
not be limited to confidential or proprietary information supplied to me with
the legend ''Confidential" or "Proprietary," or equivalent, and any of the
following types of information, whether or not marked as confidential or
proprietary: (i) information regarding physical or chemical or biological
materials (such as, but not limited to, reagents, gene sequences, nucleic acids,
cell lines, media, antibodies, compounds, c-DNAs, antisense nucleotides,
proteins and vectors) and techniques for their handling and use; (ii)
information regarding ideas, technology and processes (such as, but not limited
to, assays, techniques, sketches, schematics, drawings, works of authorship,
models, designs, inventions, know-how, technical documentation, equipment,
algorithms, software programs, software source documents, formulae); (iii)
information concerning or resulting from research and development projects and
other projects (such as, but not limited to, preclinical and clinical data,
design details and specifications, engineering information, and works in
process); (iv) business and financial information (such as, but not limited to,
current, future, and proposed products and services, financial information and
models, information relating to procurement requirements, purchasing,
manufacturing, customer lists, product plans, product ideas, business
strategies, marketing or business plans, financial or personnel matters,
investors, employees, business and contractual relationships, business
forecasts, sales and merchandising, and information regarding third parties,
suppliers, customers, employees, investors or facilities); (v) Inventions (as
defined below), and (iv) information, derivatives, improvements or enhancements
created using the foregoing information. (all of the above collectively referred
to as "Confidential Information"). I understand that Confidential Information
shall not include information that (a) is in the public domain at the time of
disclosure or enters the public domain following disclosure through no fault of
mine, (b) is already in my possession prior to disclosure hereunder (as
reflected by my written records), or (c) is required to be disclosed pursuant to
an order of any competent court or government agency or rules of a securities
exchange.

1.2.Duties. I acknowledge the confidential and secret character of the
Confidential Information, and agree that the Confidential Information is the
sole, exclusive and extremely valuable property of Company. Accordingly, I agree
not to use the Confidential Information except in the performance of my
authorized duties as an employee of Company, and not to disclose all or any part
of the Confidential Information in any form to any third party, either during or
after the term of my employment, without the prior written consent of the
Company on a case-by-case basis. Appropriate prior written consent will be
determined as follows: (i) if I am not an executive officer of the Company, then
consent may be obtained from an executive officer of the Company, or (ii) if I
am an executive officer of the Company, then from the Board of Directors of the
Company. Upon termination of my employment, I agree to cease using and to return
to Company all whole and partial copies and derivatives of the Confidential
Information, whether in my possession or under my direct or indirect control,
provided that I am entitled to retain my personal copies of (i) my compensation
records, (ii) materials distributed to shareholders generally and (iii) this
Agreement.

2.PROPERTY OF THE COMPANY. All notes, memoranda, reports, drawings, blueprints,
manuals, materials, data, emails and other papers and records of every kind
which shall come into my possession at any

A/7620813 l. I

 

--------------------------------------------------------------------------------

time after the commencement of my employment with the Company, relating to any
Inventions (as defined below) or Confidential Information, shall be the sole and
exclusive property of the Company. This property shall be surrendered to the
Company upon termination ofmy employment with the Company, or upon request by
the Company, at any other time either during or after the termination of such
employment. I further agree that in the event of termination of my employment
with the Company I will execute a Termination Certificate substantially in the
form attached hereto as Exhibit A.

3.INVENTIONS.

3.1.Disclosure. I shall disclose promptly in writing to an officer or to
attorneys of the Company in accordance with the Company's policies and
procedures any idea, invention, work of authorship, whether patentable or
unpatentable, copyrightable or uncopyrightable, including, but not limited to,
any documentation, formula, design, device, code, improvement, method, process,
discovery, concept, development, machine or contribution, techniques, formulas,
formulations, data, programs, organisms, plasmids, cosmids, bacteriophages,
expression vectors, cells, cell lines, tissues, materials, substrates, media,
delivery methods or transfection methods, assays, compounds, peptides, proteins,
DNA, RNA, and their constructs, and sequence, genomic, and structural
information relating thereto, crystals, optically active materials, ceramics,
metals, metal oxides, and organic and inorganic chemical, biological and other
material and their progeny, clones and derivatives and salt forms (any of the
foregoing items hereinafter referred to as an "Invention") I may conceive, make,
develop or work on, in whole or in part, solely or jointly with others, during
the term of my employment with the Company. The disclosure required by this
Section applies (a) during the period of my employment with the Company and for
one year thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by me during my regular hours of
employment with the Company; (c) whether or not the Invention was made at the
suggestion of the Company; (d) whether or not the Invention was reduced to
drawings, written description, documentation, models or other tangible form; and
(e) whether or not the Invention is related to the general line of business
engaged in by the Company. The Company agrees that it will take reasonable
precautions to keep Inventions disclosed to it pursuant to this Section 3.1 in
confidence and shall not use any Inventions for its own advantage unless those
Inventions are assigned or assignable to the Company pursuant to Section 3.2 or
otherwise.

3.2.Assignment of Inventions to Company; Exemption of Certain Inventions. I
hereby assign to the Company, and agree to assign automatically without
requirement of further writing when first reduced to practice or recorded in a
tangible medium, without royalty or any other further consideration, my entire
right, title and interest in and to all Inventions and all intellectual property
rights therein that (i) relate to the subject matters related to my employment
and exist as of the date of this Agreement, for which I do not have an
obligation to assign to any third party or (ii) I conceive, make, develop or
work on during the period of my employment with the Company and for one year
thereafter, except those Inventions that I develop entirely on my own time after
the date of this Agreement without using the Company's equipment, supplies,
facilities or Confidential Information, unless those Inventions either (a)
relate at the time of conception or reduction to practice of the Invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company; or (b) result from or are related to any work
performed by me for the Company, in which case I agree that any such Inventions
shall also be automatically assigned to the Company. I acknowledge and agree
that the Company has hereby notified me that the assignment provided for in
Section 3.2(ii) does not apply to any Invention which qualifies fully for
exemption from assignment under the provisions of Section 2870 of the California
Labor Code, a copy of which is attached as Exhibit B. I also acknowledge and
agree that nothing in this Section 3.2 above limits the assignment of any other
rights in or to Confidential Information or other technology or intellectual
property of the Company other than Inventions.

3.3.Records. I will make and maintain adequate and current written records of
all Inventions covered by Section 3.1. These records shall be and remain the
property of the Company.

A/7620813 l. I

 

--------------------------------------------------------------------------------

3.4.Patents and Other Rights. Subject to Section 3.2, I will assist the Company
in obtaining, maintaining and enforcing patents, invention assignments and
copyright assignments, and other proprietary rights in connection with any
Invention covered by Section 3.1, and otherwise will assist the Company as
reasonably required by the Company to perfect in the Company the rights, title
and other interests in my work product granted to the Company under this
Agreement. Reasonable costs related to such assistance, if required, will be
paid by the Company. I further agree that my obligations under this Section 3.4
shall continue beyond the termination of my employment with the Company, but if
I am called upon to render such assistance after the termination of such
employment, I shall be entitled to a fair and reasonable rate of compensation
for such assistance. I shall, in addition, be entitled to reimbursement of any
expenses incurred at the request of the Company relating to such assistance
after the term of my employment. I hereby agree to waive any moral rights I may
have in any copyrightable work I create on behalf of the Company. If the Company
is unable for any reason, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified above, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as. my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section 3.4 with the same legal force and effect as if executed by me.

3.5.Prior Contracts and Inventions; Information Belonging to Third Parties. I
represent and warrant that, except as set forth on Exhibit C hereto, there are
no other contracts to assign Inventions that are now in existence between any
other person or entity and me. I further represent that (a) I am not obligated
under any consulting, employment or other agreement which would affect the
Company's rights or my duties under this Agreement, (b) there is no action,
investigation, or proceeding pending or threatened, or any basis therefor known
to me involving my prior employment or any consultancy or the use of any
information or techniques alleged to be proprietary to any former employer, and
(c) the performance of my duties as an employee of the Company will not breach,
or constitute a default under any agreement to which I am bound, including,
without limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the Company. I will
not, in connection with my employment by the Company, use or disclose to the
Company any confidential, trade secret or other proprietary information of any
previous employer or other person to which I am not lawfully entitled. As a
matter of record, I attach as Exhibit C of this Agreement a brief description of
all Inventions made or conceived by me prior to my employment with the Company
which I desire to be excluded from this Agreement ("Background Technology"). I
hereby grant Company a non-exclusive, royalty-free, perpetual and irrevocable,
worldwide right to use and sublicense the use of Background Technology for the
purpose of developing, marketing, selling and supporting Company technology,
products and services, either directly or through multiple tiers of
distribution, but not for the purpose of marketing Background Technology
separately from Company products or services.

4.NON-COMPETITION. During the term ofmy employment by the Company, I will not
without the prior written approval of (i) an executive officer of the Company,
in the event that I am not an executive officer of the Company, and (ii) the
Board of Directors of the Company, in the event that I am an executive officer
of the Company, (a) engage in any other professional employment or consulting,
or (b) directly or indirectly participate in or assist any business which is a
current or potential supplier, customer or competitor of the Company.

 

A/7620813 l. I

 

--------------------------------------------------------------------------------

5.NON-SOLICITATION. During the term of my employment with the Company and for a
period of one (1) year thereafter, I will not solicit or encourage, or cause
others to solicit or encourage, any employees of the Company to terminate their
employment with the Company. During the term of my employment with the Company,
I will not solicit the business of any customer or client of the Company on my
own behalf or on behalf of any person or entity other than the Company.

6.MISCELLANEOUS. The parties' rights and obligations under this Agreement will
bind and inure to the benefit of their respective successors, heirs, executors,
and administrators and permitted assigns. I will not assign this Agreement or
its obligations hereunder without the prior written consent of the Company and
any such purported assignment without consent shall be null and void from the
beginning. This Agreement constitutes the parties' final, exclusive and complete
understanding and agreement with respect to the subject matter hereof, and
supersede all prior and contemporaneous understandings and agreements relating
to its subject matter. This Agreement may not be waived, modified or amended
unless mutually agreed upon in writing by both parties. In the event any
provision of this Agreement is found to be legally unenforceable, such
unenforceability shall not prevent enforcement of any other provision of the
Agreement. I acknowledge that the Company will suffer substantial damages not
readily ascertainable or compensable in terms of money in the event of the
breach of any of my obligations under this Agreement. I therefore agree that the
Company shall be entitled (without limitation of any other rights or remedies
otherwise available to the Company) to obtain an injunction from any court of
competent jurisdiction prohibiting the continuance or recurrence of any breach
of this Agreement. The rights and obligations of the parties under this
Agreement shall be governed in all respects by the laws of the State of
California exclusively, without regard to conflict of law provisions. I agree
that upon Company's request, all disputes arising hereunder shall be adjudicated
in the state and federal courts having jurisdiction over disputes arising in San
Francisco, California, and I hereby agree to consent to the personal
jurisdiction of such courts. Any notices required or permitted hereunder shall
be given to the appropriate party at the address specified above or at such
other address as the party shall specify in writing. Such notice shall be deemed
given upon personal delivery, or sent by certified or registered mail, postage
prepaid, three (3) days after the date of mailing. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument.

 

 

N-7620813 l. I

 

--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

IN WITNESS WHEREOF, I have executed this document as of the ____ day
of______________

20__

 

 

Employee

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

Avalanche Biotechnologies

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

A/76208131.l

 

--------------------------------------------------------------------------------

EXHIBIT A

 

Termination Certificate

 

I, the undersigned, hereby certify that I do not have in my possession, nor have
I failed to return, any documents or materials relating to the business of
Company or its affiliates (the "Company"), or copies thereof, including, without
limitation, any item of Confidential Information listed in Section 3 of the
Company's Employee Confidentiality And Inventions Assignment Agreement (the
"Agreement") to which I am a party.

 

I further certify that I have complied with all of the terms of the Agreement
signed by me, including the reporting of any Inventions (as defined in the
Agreement) covered by the Agreement.

 

I further agree that in compliance with the Agreement, I will preserve as
confidential any information relating to the Company or any of it business
partners, clients, consultants or licensees which has been disclosed to me in
confidence during the course of my employment by the Company unless authorized
in writing to do so (i) by an executive officer of the Company, in the event
that I am not an executive officer of the Company, or (ii) by the Board of
Directors of the Company, in the event that I am an executive officer of the
Company.

 

Date:

 

 

 

 

 

(Employee's Signature)

 

 

 

 

 

 

 

 

(Printed or Typed Name of Employee)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A/76208131.I

 

--------------------------------------------------------------------------------

EXHIBIT B

 

California Labor Code

 

California Labor Code § 2870. Application of provision providing that employee
shall assign or offer to assign rights in invention to employer.

 

(a)

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

 

(1)

Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

 

 

(2)

Result from any work performed by the employee for the employer.

 

 

(b)

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

A/76208131.I

 

--------------------------------------------------------------------------------

EXHIBIT C

 

BACKGROUND TECHNOLOGY

(List here prior contracts to assign Inventions that are now in existence
between any other person or entity and you.)

 



[g2018030621522562539486.jpg]

 

 

 

 



 

 

 

 

(List here previous Inventions which you desire to have specifically excluded
from the operation of this Agreement. Continue on reverse side if necessary.)

 



[g2018030621522562939487.jpg]

 

 

 

 



 

 

A/76208131.I

 

--------------------------------------------------------------------------------

EXHIBIT B

 

AUTHORIZED OUTSIDE BUSINESS ACTIVITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N76208 I 31.I

 